Citation Nr: 1420144	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  10-06 516	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to service connection for a major depressive disorder (MDD).  

2. Entitlement to service connection for an acquired psychiatric disorder other than MDD, to include posttraumatic stress disorder (PTSD).  

3. Entitlement to an increased rating for migraine headaches, currently evaluated as 10 percent disabling.

4. Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Carmichael, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1965 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine. Jurisdiction over the Veteran's claim was subsequently transferred to the RO in New York, New York.  

The issues of entitlement to an increased rating for migraine headaches and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's MDD is related to his military service.

2. The Veteran does not have PTSD that is related to a verified military stressor. 


CONCLUSIONS OF LAW

1. The criteria for service connection for MDD have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.303, 3.304 (2013). 

2. The criteria for service connection for an acquired psychiatric disorder other than MDD, to include PTSD, have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). To the extent the Board grants entitlement to service connection for MDD, further discussion of the VCAA is not required with respect to this issue.  

With regards to the issue of entitlement to service connection for an acquired psychiatric disorder other than MDD, to include PTSD, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

A January 2009 letter satisfied the duty to notify provisions fully. 38 U.S.C.A.        § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159. The Veteran's Social Security Administration (SSA) disability determination is associated with the claims file.  38 C.F.R. § 3.159(c)(2). Although the records considered in the SSA  determination are not associated with the claims file, the evidence shows that the SSA records are not pertinent to the issue of service connection for an acquired psychiatric disorder other than MDD.  In Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010), the U.S. Court of Appeals for Veterans Claims (Court) noted that 38 U.S.C.A. § 5103A did not require VA to obtain all medical records or all SSA disability records, only those that are relevant to the Veteran's claim. The Court also stated that VA was not required to obtain records in every case in order to rule out their relevance. Rather, the standard is as long as a reasonable possibility exists that the records are relevant to the Veteran's claim, VA is required to assist the Veteran in obtaining the identified records. In this instance, there is no indication that the SSA records are relevant to the claim, as the Veteran has not contended, nor does the evidence reflect, that the records link an acquired psychiatric disorder other than MDD to service or corroborate a military stressor. Thus, VA does not have a duty to obtain the Veteran's SSA records in this case.  

The Veteran underwent a VA mental disorders examination in April 2009. VA's duty to assist with respect to obtaining a VA examination or opinion for the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4).  Any further opinion with respect to PTSD is not required, as there is no evidence of a corroborated in-service stressor.

All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish direct service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability. See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

The Board is charged with the duty to assess the credibility and weight given to evidence. Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991). In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness. Caluza v. Brown, 
7 Vet. App. 498 (1995). The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Major Depressive Disorder

The Board finds the Veteran is entitled to service connection for MDD. The Veteran has a current diagnosis of MDD. His service treatment records indicate he was seen for "personal" problems related to hygiene in June 1966 and received a psychiatric evaluation in April 1967. 

The Veteran underwent a VA examination in April 2009. The VA examiner  diagnosed the Veteran with MDD but opined that the Veteran's MDD is not caused by or a result of his military experiences but due to betrayal by his ex-wife, loss of savings, and inability to work due to medical problems. The examiner noted the Veteran's psychiatric evaluations in service and post-service treatment for MDD and concluded that since there was no diagnosis until after the Veteran's marriage and financial status deteriorated, his MDD was due to these events rather than his military service. 

The file also contains a positive nexus opinion rendered in November 2008 by the Veteran's treating VA psychiatrist Dr. C. R. who opined that that the onset of the Veteran's depression was in military service.  Dr. C. R. found that the during service the Veteran, "manifested symptoms of poor personal hygiene, withdrawal, lack of interest and motivation, all of which clearly indicate that he was suffering from depression." 

Both the VA examiner and Dr. C. R. are competent to render opinions in this matter. Additionally, the opinions rendered by each medical professional are of significant probative value.  

Resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for MDD is warranted. 38 C.F.R. § 3.102 (2012). See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

Acquired Psychiatric Disorder Other than MDD, to Include PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a). 38 C.F.R. § 4.125(a) refers to the American Psychiatric Association Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (1994) (DSM-IV) as the source of criteria for the diagnosis of claimed psychiatric disorders.

DSM-IV provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.

For injuries that are alleged to have been incurred in combat, 38 U.S.C.A. § 1154(b) provides a relaxed evidentiary standard of proof to determine service connection. VA regulations provide that in the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of service, even though there is no official record of such incurrence or aggravation. See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

If it is determined that a veteran did not engage in combat with the enemy, or the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor. In such cases, the record must contain service records or other corroborative evidence, which substantiates or verifies a veteran's testimony or statements as to the occurrence of the claimed stressor. See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat Veterans. See 75 Fed. Reg. 39,843 -39,852 (effective July 13, 2010).  Previously, VA was required to undertake extensive development to determine whether a non-combat Veteran actually experienced the claimed in-service stressor and lay testimony, by itself, was not sufficient to establish the occurrence of the alleged stressor. Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). Instead, credible supporting evidence of a corroborated in-service stressor was required. Credible supporting evidence was not limited to service department records, but could be from any source. See YR v. West, 11 Vet. App. 393, 397 (1998); see also Moreau v. Brown, 9 Vet. App. 389, 395 (1996). Further, credible supporting evidence of the actual occurrence of an in-service stressor could not consist solely of after-the-fact medical nexus evidence. See Moreau, 9 Vet. App. at 396. 

The amended version of 38 C.F.R. § 3.304(f)(3) (2013) eliminated the need for stressor corroboration in circumstances in which the service member's claimed in-service stressor is related to "fear of hostile military or terrorist activity." Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) states: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. Id.

PTSD is not a chronic disease listed under § 3.309(a); therefore, 38 C.F.R.               § 3.303(b) does not apply to the claims for service connection for PTSD. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran has been diagnosed with PTSD.  See Letter from M.P., M.D., dated April 13, 2012; VA treatment record, dated October 21, 2010.  He asserts his PTSD is related to an incident that occurred when he was in training at Elgin Air Force Base near Valparaiso, Florida in 1967. The Veteran asserts he heard the screams of fellow service members whom he saw being carried away after the service members were struck by flares that dropped from a plane flying overhead, killing one of them. As the allegation is not related to combat or fear of hostile military or terrorist activity, the stressor allegation must be independently verified, i.e., corroborated by objective credible supporting evidence.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f). 

The question of whether the Veteran was exposed to a stressor in service is a factual determination, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts. Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  

The Veteran's claimed in-service stressor has not been independently verified by credible supporting evidence.  In a May 2011 letter, the RO requested that the Veteran submit additional information regarding the in-service stressor he claims caused his PTSD. The Veteran did not respond to the RO's request.  In February 2012, VA determined the information provided by the Veteran was insufficient to allow for meaningful research by the U.S. Army Joint Services Records Research Center (JSRRC). 

In light of the above, the Board finds that a preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder other than MDD, to include PTSD, and the claim must be denied. VA has determined that the submitted evidence is insufficient to verify the Veteran's claimed military stressor.  Additionally, as the stressor is unrelated to combat or the fear of hostile military activity, the Veteran's lay statements alone do not constitute competent, independent evidence of the claimed in-service stressor. 38 C.F.R. § 3.304(f).  In May 2011, the RO asked the Veteran to provide specific details about the claimed stressor that he stated occurred during his training at Elgin Air Force Base.  The RO advised the Veteran that this information was required in order to verify his stressor.  He did not respond.  While VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

In the absence of evidence establishing the occurrence of an in-service stressor, the Veteran's claim for service connection for PTSD must be denied.  As there is a preponderance of evidence against the claim, the benefit-of-the-doubt rule does not apply. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 


ORDER

Entitlement to service connection for major depressive disorder is granted.

Entitlement to service connection for an acquired psychiatric disorder other than MDD, to include PTSD, is denied.


REMAND

The Veteran asserts his migraine headaches have worsened since he was last examined in June 2011. A contemporaneous examination is required to evaluate the current severity of his service-connected migraine headaches. See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007). VAOPGCPREC 11-95 (1995). Additionally, in a September 2009 treatment record, after discussion of the Veteran's depression and headaches, a social worker noted that the Veteran was "unable to obtain or retain employment." This treatment record raises a claim for total disability based on individual unemployability (TDIU). Rice v. Shinseki, 22 Vet. App. 447 (2009).   The Board does not have enough evidence to make a determination regarding the claim for TDIU. 

Accordingly, the case is REMANDED for the following action:

1. Implement the Board's decision awarding service connection for a major depressive disorder.

2.  Send the Veteran and his representative VCAA notice regarding his TDIU claim.  Include a VA Form 21-8940 Application for Increased Compensation Based on Unemployability for him to fill out and submit.  

3.  Make arrangements to obtain the Veteran's VA treatment records, dated since February 2014.

4. Request from the SSA complete copies of any disability determination(s) it has made concerning the Veteran and copies of the medical records that served as the basis for any such decision(s).  If these records are not available, a negative reply is required.

5.  Thereafter, arrange for the Veteran to undergo a VA examination to evaluate his service-connected migraine headaches. In conjunction with the examination, the claims folder must be made available to the examiner for review. A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner should state whether the Veteran's migraine headaches resemble: 

a) Prostrating attacks averaging one in 2 months over the last several months; 

b) prostrating attacks occurring an average of once a month over the last several months or;

c) very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

A complete explanatory rationale, that is, with medical explanation or citation to the record, is to be provided for all opinions offered.  

6.  Schedule the Veteran for an appropriate VA examination to obtain an opinion as to whether it is at least as likely as not (50 percent or greater probability) that his service-connected major depressive disorder, cephalgia, and sinusitis and rhinitis, in the aggregate, render him unable to secure or follow substantially gainful employment consistent with his education and occupational experience.  

A complete explanatory rationale, that is, with medical explanation or citation to the record, is to be provided for all opinions offered.  In conjunction with the examination, the claims folder must be made available to the examiner for review. A notation to the effect that this record review took place should be included in the report of the examiner.

7. After completion of the above, and any additional notice or development deemed necessary, readjudicate the claims at issue.  If the claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of his claims.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
P.M. DILORENZO
Chief Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


